Exhibit 10.3

EMPLOYMENT AGREEMENT

AGREEMENT by and between TIME WARNER TELECOM HOLDINGS INC. (the “Company”) and
Paul Jones (the “Employee”), dated as of September 28, 2007 (the “Effective
Date”).

WHEREAS, the Company is desirous of continuing to employ the Employee in an
executive capacity on the terms and conditions, and for the consideration,
hereinafter set forth, and the Employee is desirous of being employed by the
Company on such terms and conditions and for such consideration.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Term.

(a) Employment Period. The Company hereby agrees to continue to employ the
Employee, and the Employee hereby agrees to continue to serve the Company,
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date and ending on the three year anniversary thereof (the
“Employment Period”); provided that, on such three year anniversary of the
Effective Date and each annual anniversary of such date thereafter (such date
and each annual anniversary thereof, the “Renewal Date”), unless previously
terminated in accordance with the provisions of Section 3 hereof, the Employment
Period shall be automatically extended so as to terminate one year from such
Renewal Date, unless, at least sixty (60) days prior to the Renewal Date, the
Company shall give notice to the Employee that the Employment Period shall not
be so extended.

(b) Change of Control Employment Agreement. The Employee and the Company
acknowledge that they have also entered into a Change of Control Employment
Agreement (“COC Agreement”) of even date herewith. Upon the occurrence of the
Effective Date as defined in the COC Agreement, this Agreement will terminate
and will be superseded by the COC Agreement, except that such termination will
not relieve the Company of its obligation to pay any amount earned and payable
prior to the termination of this Agreement.

2. Terms of Employment. (a) Position and Duties. (i) During the Employment
Period, the Employee shall serve as Executive Vice President, General Counsel &
Regulatory Policy or in such other position as the Company shall determine, and
will perform such duties and responsibilities as may be assigned to the Employee
from time to time by the Company, and shall perform his or her services at the
headquarters of the Company in the Denver, Colorado area, and shall travel for
business purposes to the extent necessary or appropriate in the performance of
such services.

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
substantially all of his or her attention and time during normal business hours
to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Employee



--------------------------------------------------------------------------------

hereunder, to use the Employee’s reasonable best efforts to perform faithfully
and efficiently such responsibilities. During the Employment Period, it shall
not be a violation of this Agreement for the Employee to serve on corporate,
civic or charitable boards or committees, deliver lectures, fulfill speaking
engagements or teach at educational institutions and manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Employee’s responsibilities as an employee of the Company in
accordance with this Agreement and the Employee complies with applicable
provisions of the Company’s Code of Conduct and Code of Ethics.

(b) Compensation (i) Base Salary. During the Employment Period, the Employee
shall receive an annual base salary (“Annual Base Salary”) of $311,535. The
Employee’s Annual Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Compensation Committee”) pursuant to
its normal performance review policies for senior executives. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Employee under this Agreement. The Annual Base Salary shall not be reduced
and the term “Annual Base Salary” as utilized in this Agreement shall refer to
the Annual Base Salary as increased from time to time.

(ii) Annual Bonus. In addition to the Annual Base Salary, the Employee shall be
eligible to be awarded, for each fiscal year of the Company or portion of a
fiscal year ending during the Employment Period, an annual bonus (the “Annual
Bonus”) pursuant to the terms of the Company’s Annual Incentive Plan, as in
effect from time to time, based on a target percentage of the Annual Base Salary
paid to the Employee during such fiscal year of 75% (the “Target Bonus”). The
Employee acknowledges that his or her actual annual bonus will be at the sole
discretion of the Compensation Committee and may vary and range from 0% to 150%
of the target amount, depending on actual performance of the Company and the
Employee. “Annual Bonus” for any given fiscal year shall mean the amount, if
any, of annual bonus earned by the Employee with respect to the applicable
fiscal year of the Company, including amounts deferred.

(iii) Other Benefits. During the Employment Period: (A) the Employee shall be
entitled to participate in incentive, savings and retirement plans, practices,
policies and programs of the Company to the same extent as provided generally to
similarly situated executives of the Company; and (B) the Employee and/or the
Employee’s family, as the case may be, shall be eligible for participation in,
and shall receive benefits under, welfare benefit plans, practices, policies and
programs provided by the Company to the same extent as provided generally to
similarly situated executives of the Company. The Company reserves the right to
amend or cancel any such plan, practice, policy or program in its sole
discretion, subject to the terms of such plan, practice, policy or program and
applicable law.

(iv) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Employee in accordance with the Company’s policies.

3. Termination of Employment. (a) Death or Disability. The Employee’s employment
shall terminate automatically upon the Employee’s death during the Employment
Period. If the Company determines in good faith that the Disability (as defined
below) of the Employee has occurred during the Employment Period, it may provide
the Employee with

 

2



--------------------------------------------------------------------------------

written notice in accordance with Section 9(b) of this Agreement of its
intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Employee (the “Disability Effective Date”),
provided that, within the thirty (30) days after such receipt, the Employee
shall not have returned to full-time performance of the Employee’s duties. For
purposes of this Agreement, “Disability” shall mean the absence of the Employee
from the Employee’s duties with the Company on a full-time basis for one hundred
and eighty (180) consecutive days or one hundred and eighty (180) days within
any twelve month period as a result of incapacity due to mental or physical
illness.

(b) Cause. The Company may terminate the Employee’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean:

(i) being convicted of, or pleading guilty or nolo contendere to, a charge of
commission of a felony or a misdemeanor involving moral turpitude;

(ii) engaging in any theft, misappropriation, embezzlement or similar financial
fraud or reckless or willful destruction of the Company’s property, or willful
or reckless violation of the Company’s insider trading policy;

(iii) the willful and continued failure of the Employee to perform substantially
the Employee’s duties (as contemplated by Section 2(a)) with the Company or its
affiliated companies (other than any such failure resulting from incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to the Employee by the Board or the Chief Executive
Officer of the Company that specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Employee
has not substantially performed the Employee’s duties;

(iv) the willful or reckless engaging by the Employee in illegal conduct or
gross misconduct that is materially injurious to the Company’s business,
financial condition or reputation;

(v) any willful or reckless breach of a statutory or common law duty of loyalty
to the Company that is materially injurious to the Company’s business, financial
condition or reputation;

(vi) any willful and material violation of the Company’s Code of Conduct; or

(vii) any material breach of the Employee’s obligations under this Agreement,
including Section 7.

No act, or failure to act, shall be considered “willful” if it is done, or
omitted to be done, based upon authority (A) given pursuant to a resolution duly
adopted by the Board, (B) upon the instructions of the Chief Executive Officer
of the Company or (C) based upon the advice of counsel for the Company. With
respect to the conduct described in Sections 3(b)(ii) through

 

3



--------------------------------------------------------------------------------

3(b)(vii) above, the Company shall provide the Employee with written notice
setting forth the details of any claimed breach and in the case of the conduct
described in Section 3(b)(iii) above, the Employee shall have a reasonable
period of time (not less than thirty (30) days) to cure such claimed breach.

(c) Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination (as defined below) to the other party
hereto given in accordance with Section 9(b) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice that
(i) indicates the termination provision in this Agreement relied upon and
(ii) specifies the termination date (which date shall be not more than thirty
(30) days after the giving of such notice) if the Date of Termination (as
defined below) is other than the date of receipt of such notice. The failure by
the Employee or the Company to set forth in the Notice of Termination any fact
or circumstance that contributes to a showing of Cause shall not waive any right
of the Employee or the Company, respectively, hereunder or preclude the Employee
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Employee’s or the Company’s rights hereunder.

(d) Date of Termination. “Date of Termination” shall mean (i) if the Employee’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date specified therein (which date shall not
be more than thirty (30) days after the giving of such notice), as the case may
be, (ii) if the Employee’s employment is terminated by the Company other than
for Cause, death or Disability, the Date of Termination shall be the date on
which the Company notifies the Employee of such termination, or such later date
specified by the Company, (iii) if the Employee’s employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Employee or the Disability Effective Date, as the case may be, and
(iv) if the Employee’s employment is terminated by the Employee for any reason,
the date on which the Employee notifies the Company of such termination, or such
later date as is mutually agreed by the Company and the Employee.

4. Obligations of the Company upon Termination. (a) Other Than for Cause, Death
or Disability. If, during the Employment Period, the Company shall terminate the
Employee’s employment other than for Cause, death or Disability:

(i) the Company shall pay to the Employee the aggregate of the following amounts
in a lump sum in cash within thirty (30) days after the Date of Termination, or
with respect to the amounts set forth in Sections 4(a)(i)(B) and 4(a)(i)(C), if
later, within eight (8) days after the Employee’s execution and delivery
(without revocation) of a “Waiver and Release” in substantially the form
attached hereto as Exhibit A (the “Release”), which Release must be delivered
(and not revoked) not later than 21 days after the Date of Termination (or such
longer period of time permitted by the Company, but in no event later than the
latest business day that is not more than two months after the end of the
calendar year in which the Date of Termination occurs) (the “Release Deadline”):

(A) the sum of (1) the Employee’s Annual Base Salary and any accrued vacation
pay through the Date of Termination, (2) the Employee’s

 

4



--------------------------------------------------------------------------------

Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs (other than any portion of such Annual Bonus that
was previously deferred) if such bonus has not been paid as of the Date of
Termination, and (3) the Employee’s business expenses that have not been
reimbursed by the Company as of the Date of Termination that were incurred by
the Employee prior to the Date of Termination in accordance with the applicable
Company policy, in the case of each of clauses (1) through (3), to the extent
not theretofore paid (the sum of the amounts described in clauses (1) through
(3) shall be hereinafter referred to as the “Accrued Obligations”); and

(B) subject to the Employee’s delivery (and non-revocation) of the Release not
later than the Release Deadline, an amount equal to 1.5 times the sum of (1) the
Employee’s Annual Base Salary and (2) the Target Bonus; and

(C) subject to the Employee’s delivery (and non-revocation) of the Release not
later than the Release Deadline, an amount equal to eighteen (18) months of
premiums based on the premium rate charged by the Company as in effect on the
Date of Termination for the health care continuation coverage mandated by the
Consolidated Omnibus Budget Reconciliation Act for the type of coverage for
which the Employee is enrolled as of immediately prior to the Date of
Termination less any employee contribution amount that the Employee would have
otherwise paid if the Employee were actually employed by the Company or any of
its affiliated companies during the eighteen (18) month period immediately
following the Date of Termination (based on the employee contribution rates as
in effect on the Date of Termination);

(ii) the Company shall, at its sole expense as incurred, provide the Employee
with outplacement services, the scope and provider of which shall be selected by
the Employee in the Employee’s sole discretion, provided that the cost of such
outplacement shall not exceed $25,000; and provided, further, that such
outplacement benefits shall end not later than one year following the Date of
Termination;

(iii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Employee any other amounts or benefits required to be paid
or provided or that the Employee is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies through the Date of Termination (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”).

Notwithstanding the foregoing provisions of Section 4(a)(i), in the event that
the Employee is a “specified employee” (within the meaning of Section 409A of
the Code and with such classification to be determined in accordance with the
methodology established by the applicable employer) (a “Specified Employee”) and
if any payment that the Employee becomes entitled to under this Agreement is
considered deferred compensation within the meaning of Section 409A of the Code,
amounts (other than the Accrued Obligations) that would otherwise be payable
under Section 4(a)(i) during the six-month period immediately following the Date
of

 

5



--------------------------------------------------------------------------------

Termination shall instead be paid, with interest on any delayed payment at the
applicable federal rate provided for in Section 7872(f)(2)(A) of the Code
(“Interest”), on the first business day after the date that is six months
following the Employee’s “separation from service” within the meaning of
Section 409A of the Code (the “409A Payment Date”).

(b) Death. If the Employee’s employment is terminated by reason of the
Employee’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Employee’s legal representatives under this
Agreement, other than (i) payment of Accrued Obligations, (ii) the timely
payment or provision of Other Benefits, (iii) an amount equal the product of
(x) the Target Bonus and (y) a fraction, the numerator of which is the number of
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination, and the denominator of which is 365 (the “Pro-rata Bonus”), and
(iv) an amount equal to the Employee’s Annual Base Salary that would have
otherwise been payable during the period commencing on the Date of Termination
and ending on the date thirty (30) days following the Date of Termination (the
“Supplemental Salary Payment”). Accrued Obligations, the Pro-rata Bonus and the
Supplemental Salary Payment shall be paid to the Employee’s estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days of the
Date of Termination. With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Section 4(b) shall include death benefits
as in effect on the date of the Employee’s death with respect to similarly
situated executives of the Company and its affiliated companies and their
beneficiaries.

(c) Disability. If the Employee’s employment is terminated by reason of the
Employee’s Disability during the Employment Period, the Company shall provide
the Employee with (i) the Accrued Obligations, (ii) a lump sum cash payment
equal to (x) 75% of the amount equal to (A) the sum of the Employee’s Annual
Base Salary and Target Bonus, multiplied by (B) 1.5, less (y) the amount of any
disability benefits payable to the Employee under any disability plan, policy or
program covering the Employee (the “Disability Lump Sum”) and (iii) the timely
payment or delivery of the Other Benefits in accordance with the terms of the
underlying plans or agreements, and shall have no other severance obligations
under this Agreement. The Accrued Obligations and the Disability Lump Sum shall
be paid to the Employee in a lump sum in cash within thirty (30) days of the
Date of Termination; provided, that in the event that the Employee is a
Specified Employee and if any payment that the Employee becomes entitled to
under this Agreement is considered deferred compensation within the meaning of
Section 409A of the Code, the Disability Lump Sum shall instead be paid, with
Interest, to the Employee on the 409A Payment Date.

(d) Cause; By the Employee. If the Employee’s employment shall be terminated for
Cause or the Employee’s employment shall be terminated by the Employee for any
reason during the Employment Period, this Agreement shall terminate without
further obligations to the Employee other than the obligation to pay to the
Employee (i) the Accrued Obligations through the Date of Termination and
(ii) Other Benefits, in each case to the extent theretofore unpaid. Accrued
Obligations shall be paid to the Employee in a lump sum in cash within thirty
(30) days of the Date of Termination.

5. Non-exclusivity of Rights. Except as specifically provided, nothing in this
Agreement shall prevent or limit the Employee’s continuing or future
participation in any plan,

 

6



--------------------------------------------------------------------------------

program, policy or practice provided by the Company or any of its affiliated
companies and for which the Employee qualifies pursuant to its terms, nor shall
anything herein limit or otherwise affect such rights as the Employee may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts that are vested benefits or that the Employee is otherwise
entitled to receive pursuant to the terms of any plan, program, policy or
practice of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, program, policy or practice or contract or
agreement except as explicitly modified by this Agreement.

6. No Mitigation; Legal Fees. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Employee
obtains other employment. In the event that the Employee prevails on
substantially all material issues in any contest by the Company, the Employee or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Employee about the amount of any payment pursuant to this
Agreement) (each, a “Contest”), the Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses that the Employee may reasonably
incur as a result of any Contest, plus, in each case, Interest, provided, that
the Employee shall have submitted an invoice for such fees and expenses not
later than 30 days after the final resolution of such Contest and the Company
shall make such payment not later than 2 1 /2 months after the end of the
calendar year in which such Contest is finally resolved.

7. Restrictive Covenants. (a) Confidential Information. The Employee shall hold
in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, that shall have been
obtained by the Employee during the Employee’s employment by the Company or any
of its affiliated companies and that shall not be or become public knowledge
(other than by acts by the Employee or representatives of the Employee in
violation of this Agreement). After termination of the Employee’s employment
with the Company, the Employee shall not, without the prior written consent of
the Company or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Company and those designated by it.

(b) Non-competition. During the period commencing on the Effective Date and
ending on the 18-month anniversary of the Date of Termination (the “Covenant
Period”), the Employee shall not, directly or indirectly or through another, be
or become an officer, director, partner or employee of or consultant to or act
in any managerial capacity with or own any equity interest in any Competitive
Business Entity (as defined below); provided, however, that ownership of less
than one percent (1%) of the outstanding equity securities of any entity listed
on any national securities exchange or traded on the National Association of
Securities Dealers Automated Quotation System shall not be prohibited hereby. A
“Competitive Business Entity” is any Incumbent Local Exchange Carrier (as
defined in the Telecommunications Act of 1996), emerging telecommunications
provider or cable television or communication company that competes with the
Company in the provision of voice, data , Internet or other services to
customers in any state of the United States in which, as of the Date of
Termination, the Company or its controlled affiliates engages or has publicly
announced definitive plans to engage, in the ownership, operation or management
of such a business.

 

7



--------------------------------------------------------------------------------

(c) Non-solicitation of Employees. During the Covenant Period, the Employee
shall not, directly or indirectly, (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand, (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand; provided that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 7(c).

(d) Prior Notice Required. The Employee hereby agrees that, prior to accepting
employment with any other person or entity during the Covenant Period, the
Employee will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the General Counsel of the Company.

(e) Documents; Conduct. The Employee hereby expressly covenants and agrees that:

(i) following termination of the Employee’s employment with the Company for any
reason or at any time upon the Company’s request, the Employee will promptly
return to the Company all property of the Company in his or her possession or
control (whether maintained at his or her office, home or elsewhere), including,
without limitation, all copies of all management studies, business or strategic
plans, budgets, notebooks and other printed, typed or written materials,
documents, diaries, calendars and data of or relating to the Company or its
personnel or affairs; and

(ii) the Employee will not at any time publicly denigrate, ridicule or
intentionally criticize the Company or any of its products, properties,
employees, officers or directors, including, without limitation, by way of news
interviews, or the expression of personal views, opinions or judgments to the
news media; provided, however, nothing in this Section 7(e)(ii) shall prevent
the Employee from making any truthful statement to the extent (A) necessary with
respect to any Contest involving this Agreement or (B) required by law, subpoena
or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction to order such person to
disclose or make accessible such information.

(f) Employee Covenants Generally.

(i) The Employee’s covenants as set forth in this Section 7 are from time to
time referred to herein as the “Employee Covenants.” If any of the Employee
Covenants is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such Employee Covenant shall be deemed modified to the
extent, but only to the extent, of

 

8



--------------------------------------------------------------------------------

such invalidity, illegality or unenforceability and the remaining Employee
Covenants shall not be affected thereby; provided, however, that if any of the
Employee Covenants is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such Employee Covenant will be deemed to be
modified to the minimum extent necessary to modify such scope in order to make
such provision enforceable hereunder.

(ii) The Employee understands that the foregoing restrictions may limit his or
her ability to earn a livelihood in a business similar to the business of the
Company and its controlled affiliates, but the Employee nevertheless believes
that he or she has received and will receive sufficient consideration and other
benefits as an employee of the Company and as otherwise provided hereunder to
clearly justify such restrictions which, in any event (given his or her
education, skills and ability), the Employee does not believe would prevent him
or her from otherwise earning a living. The Employee has carefully considered
the nature and extent of the restrictions place upon him or her by this
Section 7, and hereby acknowledges and agrees that the same are reasonable in
time and territory and do not confer a benefit upon the Company disproportionate
to the detriment of the Employee.

(g) Enforcement. Because the Employee’s services are unique and because the
Employee has access to confidential information, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Section 7.
Therefore, in the event of a breach or threatened breach of this Section 7, the
Company or its respective successors or assigns may, in addition to other rights
and remedies existing in their favor at law or in equity, apply to any court of
competent jurisdiction for specific performance and/or injunction relief in
order to enforce, or prevent any violations of, the provision hereof (without
posting a bond or other security) or require the Employee to account for and pay
over to the Company all compensation, profits, moneys, accruals or other
benefits derived from or received as a result of any transactions constituting a
breach of the covenants contained herein, if and when final judgment of a court
of competent jurisdiction is so entered against the Employee.

(h) Interpretation. For purposes of this Section 7, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.

8. Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee’s legal
representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such

 

9



--------------------------------------------------------------------------------

succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise. As used in this Agreement, the term “affiliated companies”
shall include any company controlled by, controlling or under common control
with the Company.

9. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Employee:

  

At the most recent address

on file at the Company.

If to the Company:

  

Time Warner Telecom, Inc.

10475 Park Meadows Drive

Littleton, Colorado 80124

Attention: General Counsel

Facsimile: (303) 566-1011

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(d) The Company may withhold from any amounts payable under this Agreement such
federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(e) The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

(f) Any provision of this Agreement that by its terms continues after the
expiration of the Employment Period or the termination of the Employee’s
employment shall survive in accordance with its terms.

(g) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Employee, modify the Agreement in order to
cause the provisions of the Agreement to comply with the requirements of
Section 409A of the Code,

 

10



--------------------------------------------------------------------------------

so as to avoid the imposition of taxes and penalties on the Employee pursuant to
Section 409A of the Code, while not substantially reducing the aggregate value
to the Employee of the payments and benefits to, or otherwise adversely
affecting the rights of, the Employee under this Agreement.

(h) This Agreement supersedes and replaces in whole the Employment Agreement
dated April 20, 2005 between the Company and Employee, and that Agreement shall
be of no further force and effect.

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and,
pursuant to the authorization from its Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

PAUL JONES /s/ Paul Jones TIME WARNER TELECOM HOLDINGS INC. By:   /s/ Larissa
Herda   Larissa Herda   Chairman, CEO and President

 

11